Per Curiam.

A prior adjudication fixing the fair and reasonable rental of commercial space pursuant to the provisions ofi chapter 3 of the Laws of 1945, as amended, is not a bar to a subsequent proceeding by a landlord for the fixation of such rent where the second petition sets forth facts showing a substantial change in circumstances indicating that the landlord was no longer receiving a fair return on his investment as contemplated by the statute. The second proceeding, instituted by the landlord sets forth no such facts.
The order dismissing the petition should, accordingly, be affirmed, without costs, but without prejudice to the service of an amended petition in accordance with the foregoing determination.
Peek, P. J., Glennon, Dore, Yan Yoorhis and Shientag, JJ., concur.
Order unanimously affirmed, without costs, but without prejudice to the service o£ an amended petition in accordance with the opinion.